Exhibit 10.9
FIRST AMENDMENT TO THE
BAY VALLEY FOODS
2008 INCENTIVE PLAN
     WHEREAS, Bay Valley Foods (the “Company”), maintains the Bay Valley Foods
2008 Incentive Plan (the “Plan”); and
     WHEREAS, pursuant to Section 7 of the Plan, the Compensation Committee of
the Board of Directors of TreeHouse Foods, Inc. now desires to amend the Plan
for documentary compliance with Internal Revenue Code Section 409A.
     NOW, THEREFORE, Section 6F of the Plan is amended, effective January 1,
2008, to read as follows:

  “F.    Payment Form and Timing         All payments under the Plan shall be
made in the form of a single lump sum and shall be paid no later than May 31
following the close of the Plan Year for which the Performance Goals relate.    
    Notwithstanding the preceding paragraph, any payments made following a
Participant’s return to Active Employment after a leave of absence, which ends
after May 31 following the close of the Plan Year for which the Performance
Goals relate, shall be due and payable within 30 days of such return to Active
Employment, but in no event later than March 15 following the close of the Plan
Year in which the Participant returns from such leave of absence.

Payment of incentive awards shall be made in accordance with accepted Company
payroll practices. All required taxes, income withholding, and other deductions
shall be withheld.”
     IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of
TreeHouse Foods, Inc., acting by and through the General Counsel and Chief
Administrative Officer of TreeHouse Foods, Inc., has caused this First Amendment
to be executed as of the 7 day of November, 2008.

              Bay Valley Foods.
 
       
 
  By:   /s/ Thomas E. O’Neill
 
       
 
       
 
      General Counsel and Chief Administrative Officer, TreeHouse Foods, Inc.

 